Case: 12-50590       Document: 00512280266         Page: 1     Date Filed: 06/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2013
                                     No. 12-50590
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN PABLO ALVAREZ-PICHARDO, also known as John Paul Alvarez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CR-422-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Juan Pablo Alvarez-Pichardo (Alvarez) appeals his 46-month sentence
imposed following his guilty plea conviction for illegal reentry after deportation,
in violation of 8 U.S.C. § 1326.              He argues that the presumption of
reasonableness does not apply to his within-guidelines sentence because the
illegal reentry guideline, U.S.S.G. § 2L1.2, is not supported by empirical data.
As Alvarez concedes, this argument that is foreclosed by United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50590     Document: 00512280266     Page: 2   Date Filed: 06/19/2013

                                  No. 12-50590

      Alvarez also argues that his sentence is greater than necessary to meet the
sentencing goals outlined in 18 U.S.C. § 3553(a). He contends that the illegal
reentry guideline double counted his prior conviction for continuous sexual abuse
of a minor by using it to calculate the criminal history score and by using it to
increase the base offense level. Alvarez also argues that the guidelines range
was too harsh for a nonviolent crime that was merely an international trespass.
In addition, he contends that the guidelines range failed to reflect his personal
history and characteristics. Specifically, Alvarez asserted that he had lived in
the United States since he was three years old; his mother, siblings, and children
lived in the United States legally; and his motive for returning was to be with
his family.
      The district court considered Alvarez’s request for leniency, but it
ultimately determined that a 46-month sentence was appropriate. Alvarez’s
arguments regarding his personal history and circumstances are insufficient to
rebut the presumption of reasonableness. See United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008). Moreover, we have previously rejected the
argument that the double counting of a defendant’s criminal history necessarily
renders a sentence unreasonable. United States v. Duarte, 569 F.3d 528, 529-31
(5th Cir. 2009). Additionally, we have rejected the argument that a guidelines
sentence under § 2L1.2 is unreasonable because illegal reentry is a mere
trespass offense. United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006). The district court therefore did not abuse its discretion in imposing
Alvarez’s sentence.    See Gall v. United States, 552 U.S. 38, 51 (2007).
Accordingly, the judgment of the district court is AFFIRMED.




                                        2